Case 10-50091      Doc 1191      Filed 02/11/21      Entered 02/11/21 15:10:33        Page 1 of 6




                     UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF CONNECTICUT
                            BRIDGEPORT DIVISION
 ____________________________________
                                      )
 IN RE:                               )  CHAPTER 7
                                      )
        HAROLD E. COLE                )  CASE NO. 10-50091 (JAM)
                         Debtor       )
 ____________________________________)   FEBRUARY 11, 2021

  DEBTOR’S MOTION FOR LEAVE OF COURT TO FILE A CIVIL ACTION AGAINST
                   CHAPTER 7 BANKRUPTCY TRUSTEE

     TO THE HONORABLE JULIE A. MANNING, Chief Bankruptcy Judge:

     Now comes Harold E. Cole, the Debtor in the above-captioned matter (the “Debtor”), by and

 through his undersigned counsel, and respectfully moves for leave of Court to file a civil action

 against the Chapter 7 Bankruptcy Trustee in this matter. Attached hereto is the proposed civil

 action, which is returnable to the State of Connecticut Superior Court, Judicial District of

 Litchfield at Litchfield.

         WHEREFORE, Applicant prays that this Court grants leave to file the proposed civil

 action as aforesaid.

                                                       Harold E. Cole



                                               By:       /s/ Neal P. Rogan
                                                       Neal P. Rogan (ct13602)
                                                       Law Offices of Neal Rogan, LLC
                                                       315 Post Road West
                                                       Westport, CT 06880
                                                       (t) (203) 341-8783
                                                       (f) (203) 341-8560 fax
                                                       neal@nealrogan.com
Case 10-50091      Doc 1191       Filed 02/11/21        Entered 02/11/21 15:10:33    Page 2 of 6




                          UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF CONNECTICUT
                                BRIDGEPORT DIVISION

 ______________________________
 IN RE:                         )                         CHAPTER 7
                                )
 HAROLD E. COLE                 )                         CASE NO: 10-50091 (JAM)
             Debtor             )
 ______________________________)                          FEBRUARY 11, 2021

                                       PROPOSED ORDER

        Upon the Debtor’s Motion for Leave to File a Civil Action Against Chapter 7 Bankruptcy

  Trustee after notice and hearing, it is hereby:

        ORDERED, that the Debtor’s Motion for Leave to File a Civil Action Against Chapter 7

 Bankruptcy Trustee is granted.


                                                          Harold E. Cole



                                               By:          /s/ Neal P. Rogan
                                                          Neal P. Rogan (ct13602)
                                                          Law Offices of Neal Rogan, LLC
                                                          315 Post Road West
                                                          Westport, CT 06880
                                                          (t) (203) 341-8783
                                                          (f) (203) 341-8560 fax
                                                          neal@nealrogan.com




                                                    2
Case 10-50091     Doc 1191      Filed 02/11/21       Entered 02/11/21 15:10:33   Page 3 of 6




                     UNITED STATES BANKRUPTCY COURT
                          DISTRICT OF CONNECTICUT
                            BRIDGEPORT DIVISION
 ____________________________________
 IN RE:                               )  CHAPTER 7
                                      )
        HAROLD E. COLE                )  CASE NO. 10-50091 (JAM)
                         Debtor       )
 ____________________________________)   FEBRUARY 11, 2021

                                 CERTIFICATE OF SERVICE

     The undersigned hereby certifies that on February 11, 2021 in accordance with Rules 7004,
 7005, and 9014 F.R. Bank. P., I served the Debtor’s Motion for Leave to File a Civil Action
 Against Chapter 7 Bankruptcy Trustee with Proposed Order and the proposed civil action on the
 parties listed below via electronic mail or U.S. Postal Mail:

 Debtor
 Harold E. Cole
 P.O. Box 310
 Woodbury, CT 06798

 Margaret Heminway
 1714 Ebb Drive
 Wilmington, NC 28409

 Kara S. Rescia, Esq.
 Paige Vaillancourt, Esq.
 Rescia Law, P.C.
 5104A Bigelow Commons
 Enfield, CT 06082

 Office of the United States Trustee
 Giaimo Federal Building
 150 Court Street
 Room 302
 New Haven, CT 06510

 Art Pappas
 P.O. Box 335
 Woodbury, CT 06798




                                                 3
Case 10-50091     Doc 1191     Filed 02/11/21       Entered 02/11/21 15:10:33   Page 4 of 6




 Counsel to Susan Balutis
 David M. S. Shaiken, Esq.
 Shipman, Shaiken & Schwefel, LLC
 433 South Main Street
 Suite 319
 West Hartford, CT 06110
 david@shipmanlawct.com

 Counsel to Donna Lee Hamilton
 Lorrain & Patricia Stauble
 Gregory F. Arcaro, Esq.
 garcaro@grafsteinlaw.com,

 Counsel to Henry Hart
 Anita C. DiGioia, Esq.
 acd@digiolaw.com

 Gregg D. Adler, Esq.
 Livingston, Adler, Pilda, Meiklejohnn & Kelly, P.C.
 557 Prospect Avenue
 Hartford, CT 06105-2922

 State of Connecticut Department of Revenue Services
 Maria A. Santos
 Assistant Attorney General
 P.O. Box 120
 55 Elm Street, 4th Floor
 Hartford, CT 06141-0120
 Maria.santos@ct.gov

 Counsel to US Bank Trust, NA
 Stephanie Emma Babin, Esq.
 sbabin@sassoncymrot.com
 Aaron A. Fredericks, Esq.
 afrederics@sassooneymrot.com

 HSBC Bank, USA NA
 Tracy F. Allen, Esq.
 bkecf@bmpc-law.com

 Counsel to BTJ, Inc.
 Douglas J. Lewis,
 Esq.
 Lewisdouglas74@yahoo.com




                                                4
Case 10-50091     Doc 1191      Filed 02/11/21       Entered 02/11/21 15:10:33   Page 5 of 6




 John A. Lovetere, Executor of the Estate of Nancy
 Lovetere
 Denise M. Cloutier, Esq.
 William C. Franklin,
 Esq. Thomas W. Mott,
 Esq.
 tmott@lmzlegal.com
 Cramer & Anderson,
 LLP
 P.O. Box 278
 Litchfield, CT 06759-0278

 Counsel to Maryellen & Roger Simon
 Stuart A. Margolis Esq.
 Pasquale Young, Esq.
 Daniel C. Burns, Esq.
 Berdon, Young & Margolis,
 P.C. 132 Temple Street
 New Haven, CT 06510

 United States Internal Revenue Service
 Christine Sciarrino, Assistant United States Attorney
 U.S. Attorney’s Office
 915 Lafayette Boulevard, Room 309
 Bridgeport, CT 06604

 Eliot Field,
 Esq.
 11 Summer Street
 P.O. Box 583
 Wiscasset, ME 04578-0583

 Town of Bethlehem
 P.O. Box 160
 Bethlehem, CT 06751

 Counsel to Town of Woodbury
 Thomas A. Kaelin
 tkaelin@kaelinlaw.com

 Hunt Leibert Jacobson, P.C.
 Linda St. Pierre, Esq.
 Linda.St.Pierre@mccalla.com
 50 Weston Street
 Hartford, CT 06120


                                                 5
Case 10-50091    Doc 1191   Filed 02/11/21       Entered 02/11/21 15:10:33   Page 6 of 6




 /s/ Neal P. Rogan
 Neal P. Rogan, Esq.




                                             6
